 

     
Exhibit 10.1
Execution Version

 
AMENDMENT NO. 2 TO
SECURITIES PURCHASE AND SALE AGREEMENT
 
THIS AMENDMENT NO. 2 TO SECURITIES PURCHASE AND SALE AGREEMENT (this
“Amendment”), dated as of November 4, 2010, is made by and among CAPRIUS, INC.,
a Delaware corporation (“Caprius”), M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC., a
Delaware corporation (“M.C.M.”), M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD., an
Israeli corporation (“M.C.M. Israel”) (Caprius, M.C.M. and M.C.M. Israel may be
individually referred to as a “Borrower” and collectively referred to as the
“Borrowers”), and VINTAGE CAPITAL GROUP, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Purchaser”).
 
R E C I T A L S
 
WHEREAS, the Borrowers and the Purchaser are parties to that certain Securities
Purchase and Sale Agreement, dated as of September 16, 2009, (as amended
(including, without limitation, by that certain Amendment No. 1 to Securities
Purchase and Sale Agreement, dated as of September 8, 2010 (“Amendment No. 1”)),
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”);
 
WHEREAS, the Borrowers and the Purchaser have agreed to amend the Purchase
Agreement as set forth herein; and
 
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement and Amendment No. 1, as
applicable.
 
A G R E E M E N T
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           Amendments to Purchase Agreement.  Effective upon the Amendment
No. 2 Effective Date, the Purchase Agreement is hereby amended as follows.
 
(a)           Section 1.1 of the Purchase Agreement is hereby amended by
deleting the definition of “Subsequent Term Maximum Availability” in its
entirety and replacing it with the following:
 
““Subsequent Term Maximum Availability” shall mean Four Million Five Hundred
Thousand Dollars ($4,500,000) (exclusive of Capitalized Obligations incurred by
the Borrowers prior to, on or following the Amendment No. 1 Effective Date).”
 
(b)           Section 1.1 of the Purchase Agreement is hereby amended by
inserting the following new definitions in their proper alphabetical order:
 
 
 

--------------------------------------------------------------------------------

 
 
““Amendment No. 2” means that certain Amendment No. 2 to Securities Purchase and
Sale Agreement, dated as of November 4, 2010, by and among the Borrowers and the
Purchaser.”
 
““Amendment No. 2 Effective Date” has the meaning ascribed thereto in Amendment
No. 2.”
 
2.           Conditions Precedent to Effectiveness.  This Amendment shall be
effective upon the first day that all of the following are satisfied (the
“Amendment No. 2 Effective Date”):
 
(a)           The Purchaser’s receipt of a counterpart hereof duly executed by
the Borrowers; and
 
(b)           The representations and warranties of the Borrowers contained in
this Amendment and the Purchase Agreement shall be true and correct.
 
3.           Representations and Warranties of the Borrowers.  Each Borrower
makes the following representations and warranties to the Purchaser, each and
all of which shall survive the execution and delivery of this Amendment:
 
(a)           This Amendment has been executed and delivered by duly authorized
representatives of each Borrower, and the Purchase Agreement, as modified and
amended by this Amendment, constitutes a legal, valid and binding obligation of
such Borrower, and is enforceable against such Borrower in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally;
 
(b)           After giving effect to this Amendment, no Default or Event of
Default has occurred or is continuing other than the Specified Events of
Default; and
 
(c)           After giving effect to this Amendment, all of the representations
and warranties of the Borrowers contained in the Purchase Agreement continue to
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” or “Material Adverse Change” in the text thereof, which representations
and warranties shall be true and correct in all respects subject to such
qualification) on and as of the date hereof as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” or “Material Adverse Change” in the text thereof, which representations
and warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           No Waivers.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of the Specified Events of Default or
any other Default or Event of Default or any right, power or remedy of the
Purchaser under the Purchase Agreement or any of the other Investment Documents,
nor constitute a waiver of any provision of the Purchase Agreement or any of the
other Investment Documents, whether arising as a result of the Specified Events
of Default or any other Default or Event of Default or otherwise.  This
Amendment shall not constitute a modification of the Purchase Agreement or a
course of dealing between the Borrowers, on the one hand, and the Purchaser, on
the other hand, at variance with the Purchase Agreement such as to require
further notice by the Purchaser to the Borrowers to require strict compliance
with the terms of the Purchase Agreement and the other Investment Documents in
the future, except as expressly set forth herein. Each Borrower acknowledges and
expressly agrees that the Purchaser reserves the right to, and does in fact,
require strict compliance with all terms and provisions of the Purchase
Agreement and the other Investment Documents and reserves and preserves its
rights, remedies and powers with respect to the Specified Events of Default and
any other Default or Event of Default which may now exist or hereafter arise
under the Investment Documents.  No Borrower has knowledge of any challenge to
the Purchaser’s rights arising under the Investment Documents or the
effectiveness of the Investment Documents.
 
5.           Effect on Investment Documents.
 
(a)           The Purchase Agreement, as amended hereby, and each of the other
Investment Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects.
 
(b)           Upon and after the effectiveness of this Amendment, each reference
in the Purchase Agreement to “this Agreement,” “hereunder,” “herein,” “hereof”
or words of like import referring to the Purchase Agreement, and each reference
in the other Investment Documents to “the Purchase Agreement,” “thereunder,”
“therein,” “thereof” or words of like import referring to the Purchase
Agreement, shall mean and be a reference to the Purchase Agreement as modified
and amended hereby.
 
(c)           To the extent that any terms and conditions in any of the
Investment Documents shall contradict or be in conflict with any terms or
conditions of the Purchase Agreement, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Purchase Agreement as modified or
amended hereby.
 
(d)           This Amendment is an Investment Document.
 
6.           Fees, Costs and Expenses.  The Borrowers jointly and severally
agree to pay on demand all fees, costs and expenses in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, costs and
expenses of counsel for the Purchaser with respect thereto and with respect to
advising the Purchaser as to its rights and responsibilities hereunder and
thereunder.  The Borrowers acknowledge and agree that they shall be deemed to
have requested an Advance on the Amendment No. 2 Effective Date in an amount
equal to all such fees, costs and expenses for which the Purchaser has received
an invoice on or before such date.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Counterparts.  This Amendment may be executed in any number of
separate counterparts and by the different parties hereto on separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. In proving
this Amendment in any judicial proceedings, it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
such enforcement is sought. Any signatures delivered by a party by facsimile
transmission or electronic mail shall be deemed an original signature hereto.
 
8.           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AMENDMENT, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.
 
[The remainder of the page is intentionally blank.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
 

 
BORROWERS:
 
CAPRIUS, INC.
           
By: 
/s/ Dwight Morgan        
Name:
Dwight Morgan 
     
Title:
Chief Executive Officer
           
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC.
           
By: 
/s/ Dwight Morgan        
Name:
Dwight Morgan 
      Title: 
Chief Executive Officer
           
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD.
         
 
By:
/s/ George Aaron      
Name:
George Aaron
     
Title:   
Chairman
 

 
[SIGNATURE PAGE TO AMENDMENT NO. 2 TO
SECURITIES PURCHASE AND SALE AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 

         
PURCHASER:
 
VINTAGE CAPITAL GROUP, LLC
           
By: 
/s/ Fred C. Sands      
Name: 
Fred C. Sands
     
Title:
Chairman
 

 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NO. 2 TO
SECURITIES PURCHASE AND SALE AGREEMENT]
 
 